        Case 1:21-mj-00533-ZMF Document 12-7 Filed 08/10/21 Page 1 of 1




August 5, 2021

To Whom It May Concern:

This letter is written to acknowledge and affirm the upstanding character of Samuel Lazar.

Samuel Lazar has been a friend since 1995. A natural born citizen whose family fled Romania to
seek the freedom and liberty that the United States offered; Samuel was raised to appreciate
the United States for all it has to offer. Samuel has a strong sense of patriotism and helped
campaign for multiple political candidates that he believed shared his vision for a strong
America, including President Obama and President Trump.

Samuel is a bright, ambitious entrepreneur whose work ethic and self determination has
brought him many successes in business and in strengthening his local community. I would
describe Samuel as dependable, principled and honest. He believes the best in everyone and is
always looking for a way to help others succeed.

It is a surprise to hear that Samuel could have been involved in any intentional wrongdoing, as
he is an honest and upstanding citizen who believes in the law and its role in stabilizing a
society. It is my pleasure to attest to his good nature and character.


With deference to the Honorable Judge presiding,




Sera Gadbois
566 Devotion Rd
Scotland Connecticut 06330
